NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMIL LAWRENCE,                                  No. 19-15917

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00820-TSH

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Thomas S. Hixson, Magistrate Judge, Presiding**

                             Submitted July 19, 2021***

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Emil Lawrence appeals pro se from the district court’s order granting

defendants’ motion to enforce a settlement agreement in his 42 U.S.C. § 1983



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Doi v. Halekulani Corp., 276 F.3d 1131, 1136

(9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in enforcing the oral settlement

agreement because its finding that Lawrence accepted the terms of a complete

settlement agreement was not contrary to law or clearly erroneous. See Golden v.

Cal. Emergency Physicians Med. Grp., 782 F.3d 1083, 1089 (9th Cir. 2015)

(construction and enforcement of a settlement agreement is governed by local law

of contract interpretation); Maynard v. City of San Jose, 37 F.3d 1396, 1401 (9th

Cir. 1994) (reversal of decision regarding enforceability of settlement agreement

“is appropriate only if the court based its decision on an error of law or clearly

erroneous findings of fact”); see also Cal. Civ. Code § 1550 (setting forth essential

elements to the existence of a contract under California law).

      We reject as without merit Lawrence’s contentions that the district court was

biased against him and violated his constitutional rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Lawrence’s motion for an extension of time is denied as unnecessary.

      AFFIRMED.


                                           2                                      19-15917